THIS was an ejectment brought for a tract of land called the Addition, lying on Kent Island, in §>ueen Anne's County.
At the trial of this cause, the Jury found by special verdict, that on the 6th of September, 1670, the land in question was granted to George Goldharwke and Alexander Nashg and their heirs; that the said Nash died, and his estate in the land descended to Thomasin, the wife of William Moulding; that the said William and Thomasin conveyed *147the land to the lessor of the plaintiff, by deed bearing date the 17th day of October, 1732, which was acknowledged in the following manner: “ Memorandum: That on this ° ■* 17th of October, 1732, personally appeared before us the t£ subscribers, being two of his Lordship’s Justices of the 6,£ Peace for the County of Cecil, William Boulding and Tho- ££ masin his wife, the within grantors, and the said Tho- “ masin being by us privately examined out of the hearing “ of her said husband, acknowledged the land and pre“ “ mises within mentioned to be the right and title of the ££ within mentioned William Elliott, his heirs and assigns^ “ and declared she made this acknowledgment willingly “ and freely, without being induced thereto by fears or “ threats of, or ill usage of her husband, or fear of his dis-a pleasure. Also the said William Boulding acknowledged “ the right and title of the land, and premises within men- “ tioned, to belong to the said William Elliott, his heirs and u assigns for ever.” That on the 7th September, 1695, a deed was executed, purporting to be a conveyance from William Boulding and Thomasin his wife, of Cecil County, to Samuel Osborn, of Kent County, to which deed was annexed a power of attorney to Elias King, to acknowledge the said deed, which deed, with the power of attorney, was recorded in Kent County, and on the records of the same County it appeared, that, “ At a Court held t£ for the said County, the 3d of March, 1695, Mr. Elias i£ King, as attorney of William Boulding and Thomasin his “ wife, doth acknowledge a deed to Samuel Osborn, of H Kent Island.” That William Osborn, the defendant, has been in the actual possession for about fifteen years last past.
The Court gave judgment for the defendant.
Lib. E. J. No. 4. fob 399»